 Case 3:20-cr-00057-GNS Document 41 Filed 07/23/20 Page 1 of 5 PageID #: 112




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


 UNITED STATES OF AMERICA                                                                 Plaintiff



 v.                                                        Criminal Action No. 3:20CR-57-JRW



 JEAN-PIERRE CROWDUS                                                                    Defendant


                       ARRAIGNMENT AND SCHEDULING ORDER

       On July 17, 2020, U.S. Magistrate Judge Colin H. Lindsay held an arraignment and

detention hearing in this matter via video conference with the following appearances:

       For the United States:         Frank E. Dahl

       For the Defendant:              Patrick J. Renn, appointed counsel

       The Defendant, through counsel, consented to proceed with arraignment and detention

hearing via video conference.

       The Defendant acknowledged (a) his identity; (b) receiving the Indictment; and (c) being

advised of the Indictment’s charges. The Defendant entered a NOT GUILTY plea.

       Accordingly, the Court ORDERS:

       1.      Trial. U.S. District Judge Justin R. Walker will hold a jury trial in this matter on

August 31, 2020 at 9:30 a.m. Counsel shall be present in the courtroom no later than 9:00 a.m.

No later than a week from entry of this Order, counsel for the parties shall jointly email Ms. Megan

Jackson at megan_jackson@kywd.uscourts.gov to confirm their availability for the jury trial date.

Failure to contact Ms. Jackson will result in the matter being set without input from the parties.



                                                 1
 Case 3:20-cr-00057-GNS Document 41 Filed 07/23/20 Page 2 of 5 PageID #: 113




       2.     Motions to Continue Trial. The Court will grant continuances only after making

properly-supported Speedy Trial Act findings. 18 U.S.C. § 3161, et seq. All continuances must

meet one of the Act’s exceptions. See id. § 3161(h).

       3.     Status Conference. Judge Walker will hold a telephonic status conference in this

matter on July 30, 2020 at 10:00 a.m.

       4.     Discovery and Inspection.

                      a.     No later than twenty-one days after the arraignment, the United

              States and defense counsel shall confer and, upon request, permit inspection and

              copying or photographing of all matter subject to Rule 16.

                      b.     If the defendant seeks additional discovery, the parties shall confer

              to resolve their issues without seeking recourse from the Court. The defendant’s

              request for additional discovery may be oral or written, and the United States may

              respond orally or in writing.

                      c.     Counsel shall make a good-faith effort to resolve a discovery dispute

              before filing a discovery-related motion. The moving party must attach a

              certification that counsel have conferred and are unable to resolve their differences.

              The deadline for moving for additional discovery is fourteen days before trial.

       5.     Additional Discovery Requirements.

                      a.     Jencks Act material. The United States may, but is not required to,

              furnish Jencks Act material to the defendant before trial. See 18 U.S.C. § 3500.

                      b.     Brady & Giglio Material. The United States shall disclose all Brady

              and Giglio material within a reasonable time so that the defendant may effectively




                                                2
Case 3:20-cr-00057-GNS Document 41 Filed 07/23/20 Page 3 of 5 PageID #: 114




          use the material at trial. The Court may grant a continuance or enter any other order

          if a party violates its disclosure obligations. See Fed. R. Crim. P. 16(d)(2).

                 c.      Expert Discovery. If Rule 16 requires disclosure of a party’s expert

          witness, the deadline for disclosing that witness is twenty-eight days before trial.

                 d.      The parties have a continuing duty to disclose additional

          discoverable evidence. Fed. R. Crim. P. 16(c).

    6.    Motions. All motions must comply with LCrR 12.1.

                 a.      Deadlines. Except as otherwise ordered, the defendant’s motion

          deadline is no later than twenty-eight days after arraignment. If the grand jury

          issues a superseding indictment, the defendant’s motion deadline is either (a)

          fourteen days after the subsequent arraignment, or (b) within the original twenty-

          eight-day window, whichever is later.

                 b.      Motions to suppress. A motion to suppress must identify the exact

          evidence sought to be suppressed. The defendant must identify the factual issues

          in dispute in asking for an evidentiary hearing.

                 c.      Response to motion to suppress. If the Court grants the defendant’s

          request for a suppression hearing, the United States’s response in opposition is due

          three days before the suppression hearing.

    7.    Pretrial Deadlines.

                 a.      Pretrial Memorandum. No later than fourteen days before trial, each

          party shall file a trial memorandum addressing all of the following:

                        i.       The statute(s) involved and the elements of the offense(s),

                 with argument and citations to authority (if disputed).



                                            3
Case 3:20-cr-00057-GNS Document 41 Filed 07/23/20 Page 4 of 5 PageID #: 115




                          ii.           Disputed and undisputed facts.

                         iii.           Each unresolved issue of law, with argument and citations to

                   authority.

                         iv.            Anticipated evidentiary issues, with argument and citations

                   to supporting authority.

                          v.            Any reasonably anticipated potential trial problems.

                         vi.            Proposed substantive and special jury instructions, with

                   citations to supporting authority.

                        vii.            Proposed voir dire questions.

                        viii.           Exhibits. Counsel shall separately file an exhibit list and an

                   authenticity stipulation.

                   b.          Motions in Limine. The deadline for moving in limine is fourteen

          days before trial. Responses in opposition are due seven days before trial.

                   c.       Daubert motions.          The deadline for moving to exclude expert

          witness testimony is fourteen days before trial. Responses in opposition are due

          seven days before trial.

          8.       United States’s Additional Obligations.

                   a.       Witness list. At least fourteen days before trial, the United States

          shall submit for the Court’s in camera review a proposed witness list summarizing

          each witness’s testimony and an estimate of the length of the testimony. The United

          States    shall       email     the    witness    list   to   Ms.   Megan     Jackson     at

          megan_jackson@kywd.uscourts.gov.




                                                  4
Case 3:20-cr-00057-GNS Document 41 Filed 07/23/20 Page 5 of 5 PageID #: 116




                    b.       Exhibits. When the trial begins, the United States shall furnish to

             the court reporter a list of pre-marked exhibits. The United States shall retain the

             physical exhibits during and after trial.

                    c.       Rule 404(b) Notice. If the defendant serves a request for notice of

             Rule 404(b) evidence, the United States shall provide that notice no later than

             twenty-one days before trial.

    9. The Court heard arguments of counsel as to the matter of detention, and for the

       reasons stated on the record,

             IT IS HEREBY ORDERED that the Defendant is released on a $25,000

       unsecured bond with an order setting conditions of release.

             July 23, 2020

                                             ENTERED BY ORDER OF THE COURT:
                                             COLIN H. LINDSAY
                                             UNITED STATES MAGISTRATE JUDGE
                                             VANESSA L. ARMSTRONG, CLERK
                                             BY: /s/ Theresa L. Burch, Deputy Clerk


       :60




                                                5
